Reissue Application Final Rejection—Second Action
	This reissue application, filed September 6, 2018, is a continuation of US patent 9,439,191 issued September 6, 2016, and filed as US application 14/313,641, filed on June 24, 2014. US application 14/313,641 is a continuation of 14/010,038, filed on August 26, 2013, now US Patent 8,787,327, which is a continuation of US application 13/438,399, filed on April 3, 2012, now patent number 8,619,726, which is a continuation of application 12/187,762, filed on August 7, 2008, now US Patent 8,160,033 which claims priority under 35 USC §119 to Korean application 10-2007-0079246, filed on August 7, 2007. 
	Original claims 1, 4, 5, 8, 9, 12, 13 and 16 are pending. Claims 17-48 are added. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                           Rejections Based on Prior Art
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5, 9, 13, 17-31, 33-36, 38-41, 43-46 and 48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Applicant Admitted Prior Art (Parent US Patent 9,439,191 at col. 1, line 30 through col. 3, line 7) and FIG 1, hereafter referred to as “AAPA”,  in view of Marinier et al  (US Pre-Grant Publication 2008/0225765), hereafter referred to as “Marinier”. 
Claim 1:  A method for receiving data in a communication system (AAPA at col. 1, lines 32-33, “receiving packets in a mobile communication system”), the method comprising:
	acquiring a number of hybrid automatic repeat request (HARQ) processes (AAPA at col. 2, line 35, “HARQ process”) associated with a semi-persistent resource allocation (AAPA at col. 2, lines 5-8, “a UE receives a downlink packet through the first semi-persistent resource..If there is an error in the downlink packet, the UE transmits a HARQ Negative Acknowledge (NACK) signal”) and a periodicity associated with the semi-persistent resource allocation (AAPA at col. 2, lines 3-4, “..semi-persistent resources 105, 145, and 170 are allocated in every semi-persistent resource interval 165. The interval is a period of time);
	identifying a HARQ process identifier (ID) (AAPA at col. 2, lines 31-35, “the ENB includes resource allocation information and a HARQ process identifier…to notify the UE of a HARQ process”) by using the number of HARQ processes associated with the semi-persistent resource allocation (Marinier at para 0463 indicates that the HARQ process ID is related to “a set of possible TSNs” (transmission sequence numbers), where TSN = 4n+m,  and “m” is a HARQ process number. The number of HARQ processes is a factor in calculating the HARQ process ID); the periodicity associated with the semi-persistent resource allocation (Marinier at para 0463 indicates that the HARQ process ID is related to “a set of possible TSNs” (transmission sequence numbers), where TSN = 4n+m,  and “n” is a number of subframes (para 0027, lines 3-5). Since “n” number of data subframes inherently define a time interval, the variable “n”  is a periodicity factor in calculating the HARQ process ID) and a system frame number (Marinier at para 0463 indicates that the HARQ process ID is related to “a set of possible TSNs” (transmission sequence numbers). Each TSN is a frame number in the MAC header of the frame (Marinier at para 0005, last line).
;                                 	and receiving a data of an initial transmission associated with the HARQ process ID (AAPA at  col. 1, lines 63-64, “When the semi-persistent resources are provided only for HARQ initial transmission”. Transmissions are received by the UEs (AAPA col. 2, line 5)) based on the periodicity (Marinier at para 0463 indicates that the HARQ process ID is related to “a set of possible TSNs” (transmission sequence numbers), where TSN = 4n+m,  and “n” is a number of subframes (para 0027, lines 3-5). Since “n” number of data subframes inherently define a time interval, the variable “n”  is a periodicity factor in calculating the HARQ process ID) associated with the semi-persistent resource allocation and the system frame number (Marinier at para 0463 indicates that the HARQ process ID is related to “a set of possible TSNs” (transmission sequence numbers). Each TSN is a frame number in the MAC header of the frame (Marinier at para 0005, last line)).
	Claim 5: A method for transmitting data in a communication system (AAPA at col. 1, lines 32-33, “transmitting and receiving packets in a mobile communication system”), the method comprising:
	transmitting information (AAPA at col. 1, lines 32-33, “transmitting and receiving packets) representative of a number of hybrid automatic repeat request (HARQ) processes (AAPA at col. 2, line 14, “HARQ retransmission”) associated with a semi-persistent resource allocation (AAPA at col. 2, lines 5-8, “a UE receives a downlink packet through the first semi-persistent resource..If there is an error in the downlink packet, the UE transmits a HARQ Negative  and a periodicity associated with the semi-persistent resource allocation (AAPA at col. 2, lines 3-4, “..semi-persistent resources 105, 145, and 170 are allocated in every semi-persistent resource interval 165. The interval is a period of time);
	identifying a HARQ process identifier (ID) (AAPA at col. 2, lines 31-35, “the ENB includes resource allocation information and a HARQ process identifier…to notify the UE of a HARQ process”) by using the number of HARQ processes associated with the semi-persistent resource allocation (Marinier at para 0463 indicates that the HARQ process ID is related to “a set of possible TSNs” (transmission sequence numbers), where TSN = 4n+m,  and “m” is a HARQ process number. The number of HARQ processes is a factor in calculating the HARQ process ID); the periodicity associated with the semi-persistent resource allocation (Marinier at para 0463 indicates that the HARQ process ID is related to “a set of possible TSNs” (transmission sequence numbers), where TSN = 4n+m,  and “n” is a number of subframes (para 0027, lines 3-5). Since “n” number of data subframes inherently define a time interval, the variable “n”  is a periodicity factor in calculating the HARQ process ID) and a system frame number (Marinier at para 0463 indicates that the HARQ process ID is related to “a set of possible TSNs” (transmission sequence numbers). Each TSN is a frame number in the MAC header of the frame (Marinier at para 0005, last line).
	It would have been obvious to one of ordinary skill in the art to calculate the HARQ process ID based on a number of HARQ processes, a periodicity and a system frame number in order to ensure that a correct mapping between the HARQ processes and the TSN values (i.e. the frame numbers) are maintained, as taught by Marinier at para 0461, lines 1-2);                                 	and transmitting a data of an initial transmission associated with the HARQ process ID (AAPA at  col. 1, lines 63-64, “When the semi-persistent resources are provided only for based on the periodicity (Marinier at para 0463 indicates that the HARQ process ID is related to “a set of possible TSNs” (transmission sequence numbers), where TSN = 4n+m,  and “n” is a number of subframes (para 0027, lines 3-5). Since “n” number of data subframes inherently define a time interval, the variable “n”  is a periodicity factor in calculating the HARQ process ID) associated with the semi-persistent resource allocation and the system frame number (Marinier at para 0463 indicates that the HARQ process ID is related to “a set of possible TSNs” (transmission sequence numbers). Each TSN is a frame number in the MAC header of the frame (Marinier at para 0005, last line)).
	Claim 9: An apparatus for receiving data in a communication system (AAPA at col. 1, lines 32-33, “receiving packets in a mobile communication system”), the apparatus comprising:
	a controller (AAPA at col. 2, lines 31-35, “the ENB (evolved node B) includes resource allocation information and a HARQ process identifier…to notify the UE of a HARQ process”)) configured to: 
	acquire a number of hybrid automatic repeat request (HARQ) processes (AAPA at col. 2, line 35, “HARQ process”) associated with a semi-persistent resource allocation (AAPA at col. 2, lines 5-8, “a UE receives a downlink packet through the first semi-persistent resource..If there is an error in the downlink packet, the UE transmits a HARQ Negative Acknowledge (NACK) signal”) and a periodicity associated with the semi-persistent resource allocation (AAPA at col. 2, lines 3-4, “..semi-persistent resources 105, 145, and 170 are allocated in every semi-persistent resource interval 165. The interval is a period of time);
	identify a HARQ process identifier (ID) (AAPA at col. 2, lines 31-35, “the ENB includes resource allocation information and a HARQ process identifier…to notify the UE of a HARQ process”) by using the number of HARQ processes associated with the semi-persistent resource allocation (Marinier at para 0463 indicates that the HARQ process ID is related to “a set of possible TSNs” (transmission sequence numbers), where TSN = 4n+m,  and “m” is a HARQ process number. The number of HARQ processes is a factor in calculating the HARQ process ID); the periodicity associated with the semi-persistent resource allocation (Marinier at para 0463 indicates that the HARQ process ID is related to “a set of possible TSNs” (transmission sequence numbers), where TSN = 4n+m,  and “n” is a number of subframes (para 0027, lines 3-5). Since “n” number of data subframes inherently define a time interval, the variable “n”  is a periodicity factor in calculating the HARQ process ID) and a system frame number (Marinier at para 0463 indicates that the HARQ process ID is related to “a set of possible TSNs” (transmission sequence numbers). Each TSN is a frame number in the MAC header of the frame (Marinier at para 0005, last line).
	It would have been obvious to one of ordinary skill in the art to calculate the HARQ process ID based on a number of HARQ processes, a periodicity and a system frame number in order to ensure that a correct mapping between the HARQ processes and the TSN values (i.e. the frame numbers) are maintained, as taught by Marinier at para 0461, lines 1-2);                                 	a receiver configured to receive a data of an initial transmission associated with the HARQ process ID (AAPA at  col. 1, lines 63-64, “When the semi-persistent resources are provided only for HARQ initial transmission”. Transmissions are received by the UEs (AAPA col. 2, line 5)) based on the periodicity (Marinier at para 0463 indicates that the HARQ process ID is related to “a set of possible TSNs” (transmission sequence numbers), where TSN = 4n+m,  and “n” is a number of subframes (para 0027, lines 3-5). Since “n” number of data subframes inherently define a time interval, the variable “n”  is a periodicity factor in calculating the HARQ process ID) associated with the semi-persistent resource allocation and the system frame number Marinier at para 0463 indicates that the HARQ process ID is related to “a set of possible TSNs” (transmission sequence numbers). Each TSN is a frame number in the MAC header of the frame (Marinier at para 0005, last line)).
	Claim 13: An apparatus for receiving data in a communication system (AAPA at col. 1, lines 32-33, “receiving packets in a mobile communication system”), the apparatus comprising:
	a transmitter (Marinier, para 0010, lines 2-3, the wireless transmit/receive unit (WTRU). Also para 0463, lines 6-7) configured to transmit information representative of a number of hybrid automatic repeat request (HARQ) processes (AAPA at col. 2, line 35, “HARQ process”) associated with a semi-persistent resource allocation (AAPA at col. 2, lines 5-8, “a UE receives a downlink packet through the first semi-persistent resource..If there is an error in the downlink packet, the UE transmits a HARQ Negative Acknowledge (NACK) signal”) and a periodicity associated with the semi-persistent resource allocation (AAPA at col. 2, lines 3-4, “..semi-persistent resources 105, 145, and 170 are allocated in every semi-persistent resource interval 165. The interval is a period of time);
	It would have been obvious to one of ordinary skill in the art to calculate the HARQ process ID based on a number of HARQ processes, a periodicity and a system frame number in order to ensure that a correct mapping between the HARQ processes and the TSN values (i.e. the frame numbers) are maintained, as taught by Marinier at para 0461, lines 1-2);                                 	transmit a data of an initial transmission associated with the HARQ process ID (AAPA at  col. 1, lines 63-64, “When the semi-persistent resources are provided only for HARQ initial transmission”. Transmissions are received by the UEs (AAPA col. 2, line 5)) based on the periodicity (Marinier at para 0463 indicates that the HARQ process ID is related to “a set of ,  and “n” is a number of subframes (para 0027, lines 3-5). Since “n” number of data subframes inherently define a time interval, the variable “n”  is a periodicity factor in calculating the HARQ process ID) associated with the semi-persistent resource allocation and the system frame number (Marinier at para 0463 indicates that the HARQ process ID is related to “a set of possible TSNs” (transmission sequence numbers). Each TSN is a frame number in the MAC header of the frame (Marinier at para 0005, last line)), and 
	 a controller configured to identify a HARQ process identifier (ID) (AAPA at col. 2, lines 31-35, “the ENB includes resource allocation information and a HARQ process identifier…to notify the UE of a HARQ process”) by using the number of HARQ processes associated with the semi-persistent resource allocation (Marinier at para 0463 indicates that the HARQ process ID is related to “a set of possible TSNs” (transmission sequence numbers), where TSN = 4n+m,  and “m” is a HARQ process number. The number of HARQ processes is a factor in calculating the HARQ process ID); the periodicity associated with the semi-persistent resource allocation  (Marinier at para 0463 indicates that the HARQ process ID is related to “a set of possible TSNs” (transmission sequence numbers), where TSN = 4n+m,  and “n” is a number of subframes (para 0027, lines 3-5). Since “n” number of data subframes inherently define a time interval, the variable “n”  is a periodicity factor in calculating the HARQ process ID) and the system frame number (Marinier at para 0463 indicates that the HARQ process ID is related to “a set of possible TSNs” (transmission sequence numbers). Each TSN is a frame number in the MAC header of the frame (Marinier at para 0005, last line).
	It would have been obvious to one of ordinary skill in the art to calculate the HARQ process ID based on a number of HARQ processes, a periodicity and a system frame number in order to .                                 
	Claim 17: The apparatus of claim 13, wherein resource information for the semi-persistent resource allocation is acquired at a timing of data reception (strictly speaking, the term “timing of data reception” implies any possible point in time. Thus the claim is merely reception of resource information at any possible point in time. This is illustrated in FIG 1 of AAPA, where semi-persistent resource receives a downlink data packet at a specific point in time during a semi-persistent resource interval (AAPA, col. 2, lines 3-6).   
	Claim 18: The apparatus of claim 17, wherein information for the timing of the data reception is further used for the identification of the HARQ process ID (Marinier at para 0463 indicates that the HARQ process ID is related to “a set of possible TSNs” (transmission sequence numbers), where TSN = 4n+m,  and “n” is a number of subframes (para 0027, lines 3-5). The “n” number of data subframes inherently exist during a time interval and thus define points in time (also see AAPA FIG 1)). 
Claim 19: The apparatus of claim 13, wherein the controller is further configured to identify a size of a soft buffer for the data (a soft buffer is a standard term of art referring to a buffer memory having variable partitions. Marinier (para 0394-0395 and 0040 teach the deployment of variable size window partitions (“Window Size”) in a buffer memory (“queue” and “reordering buffers”). The “Window Size” is the identified “size”).  
	Claim 20: The method of claim 1, wherein resource information for the semi-persistent resource allocation is acquired at a timing of data reception (strictly speaking, the term “timing of data reception” implies any possible point in time. Thus the claim is merely reception of resource information at any possible point in time. This is illustrated in FIG 1 of AAPA, where semi-persistent resource receives a downlink data packet at a specific point in time during a semi-persistent resource interval (AAPA, col. 2, lines 3-6).   
	Claim 21: The apparatus of claim 17, wherein information for the timing of the data reception is further used for the identification of the HARQ process ID (Marinier at para 0463 indicates that the HARQ process ID is related to “a set of possible TSNs” (transmission sequence numbers), where TSN = 4n+m,  and “n” is a number of subframes (para 0027, lines 3-5). The “n” number of data subframes inherently exist during a time interval and thus define points in time (also see AAPA FIG 1)). 
Claim 22: The method of claim 1, wherein the controller is further configured to identify a size of a soft buffer for the data (a soft buffer is a standard term of art referring to a buffer memory having variable partitions. Marinier (para 0394-0395 and 0040 teach the deployment of variable size window partitions (“Window Size”) in a buffer memory (“queue” and “reordering buffers”). The “Window Size” is the identified “size”).  
	Claim 23: The method of claim 1, wherein resource information for the semi-persistent resource allocation is acquired at a timing of data reception (strictly speaking, the term “timing of data reception” implies any possible point in time. Thus the claim is merely reception of resource information at any possible point in time. This is illustrated in FIG 1 of AAPA, where semi-persistent resource receives a downlink data packet at a specific point in time during a semi-persistent resource interval (AAPA, col. 2, lines 3-6).   
	Claim 24: The method of claim 23, wherein information for the timing of the data reception is further used for the identification of the HARQ process ID (Marinier at para 0463 indicates that the HARQ process ID is related to “a set of possible TSNs” (transmission sequence numbers), where TSN = 4n+m,  and “n” is a number of subframes (para 0027, lines 3-AAPA FIG 1)). 
Claim 25: The method of claim 5, wherein the controller is further configured to identify a size of a soft buffer for the data (a soft buffer is a standard term of art referring to a buffer memory having variable partitions. Marinier (para 0394-0395 and 0040 teach the deployment of variable size window partitions (“Window Size”) in a buffer memory (“queue” and “reordering buffers”). The “Window Size” is the identified “size”).  
	Claim 26: The apparatus of claim 9, wherein resource information for the semi-persistent resource allocation is acquired at a timing of data reception (strictly speaking, the term “timing of data reception” implies any possible point in time. Thus the claim is merely reception of resource information at any possible point in time. This is illustrated in FIG 1 of AAPA, where semi-persistent resource receives a downlink data packet at a specific point in time during a semi-persistent resource interval (AAPA, col. 2, lines 3-6).   
	Claim 27: The apparatus of claim 26, wherein information for the timing of the data reception is further used for the identification of the HARQ process ID (Marinier at para 0463 indicates that the HARQ process ID is related to “a set of possible TSNs” (transmission sequence numbers), where TSN = 4n+m,  and “n” is a number of subframes (para 0027, lines 3-5). The “n” number of data subframes inherently exist during a time interval and thus define points in time (also see AAPA FIG 1)). 
Claim 28: The apparatus of claim 9, wherein the controller is further configured to identify a size of a soft buffer for the data (a soft buffer is a standard term of art referring to a buffer memory having variable partitions. Marinier (para 0394-0395 and 0040 teach the 
	Claim 29: A method for communication bv a user equipment (UE) in a mobile communication system (AAPA at col. 2, lines 5-6, “a UE receives a downlink packet through the first semi-persistent resource”), the method comprising:
	receiving data (AAPA at col 1 line 60, “VoIP packets are normally provided using semi-persistent resources”) according to persistent resource allocation interval information (AAPA at  col. 1, lines 63-64, “When the semi-persistent resources are provided only for HARQ initial transmission”. Transmissions are received by the UEs (AAPA col. 2, line 5)): and
	identifying a hybrid automatic repeat request (HARQ) process identifier (ID) (AAPA at col. 2, lines 31-35, “the ENB includes resource allocation information and a HARQ process identifier…to notify the UE of a HARQ process”)  using at least: 
	(a) a number of HARQ processes of a persistent resource allocation (Marinier at para 0463 indicates that the HARQ process ID is related to “a set of possible TSNs” (transmission sequence numbers), where TSN = 4n+m,  and “m” is a HARQ process number. The number of HARQ processes is a factor in calculating the HARQ process ID),
	(b) the persistent resource allocation interval information (Marinier at para 0463 indicates that the HARQ process ID is related to “a set of possible TSNs” (transmission sequence numbers), where TSN = 4n+m,  and “n” is a number of subframes (para 0027, lines 3-5). The “n” number of data subframes inherently define a time interval. See FIG 1 of AAPA), and 
	(c) a system frame number (SFN) (Marinier at para 0463 indicates that the HARQ process ID is related to “a set of possible TSNs” (transmission sequence numbers). Each TSN is a frame number in the MAC header of the frame (Marinier at para 0005, last line).
;  
	wherein the persistent resource allocation interval information and the number of HARQ processes of the persistent resource allocation are assigned to the UE (Marinier, each one of these three variables derive from the TSN (transmission sequence number, according to the formula: TSN =4n+m. Each TSN is associated with a WTRU (wireless transmit/receive unit) (  para 0465, lines 1-2). Each WTRU is readable as a type of user equipment (UE), lacking any further definition what constitutes “user equipment.  As a result, each of three variables are associated with a type of user equipment, namely, the WTRU), and
	wherein a HARQ process is associated with the identified HARQ process ID (AAPA at col. 22, lines 28-35. Each HARQ operation is associated with a HARQ process identifier x).
	Claim 30: The method of claim 29, further comprising directing the received data to the associated HARQ process (AAPA at  col. 2, lines 37-40, “a retransmission packet with a HARQ process identifier = x is soft combined with a packet stored in a process with a HARQ process identifier = x). 
	Claim 31: The method of claim 29, wherein a soft buffer is assigned to be associated with the HARQ process (a soft buffer is a standard term of art referring to a buffer memory having variable partitions. Marinier (para 0394-0395 and 0040 teach the deployment of variable size window partitions (“Window Size”) in a buffer memory (“queue” and “reordering buffers”). The HARQ processes occur as part of reordering (para 0461)) in the reordering buffers). 
	Claim 33: The method of claim 29. further comprising:
	in case that there is no L1/L2 control information, receiving new data based on the
persistent resource allocation interval information, and directing the received new data to a HARQ process corresponding to an identified HARQ process ID: and
	in case that there is a reception of the L1/L2 control information, receiving the data according to the L1/L2 control information, and directing the received data to a HARQ process corresponding to the L1/L2 control information.
	This claim defines two opposing cases which cannot occur simultaneously. Accordingly, the claim is limited to only one of the cases, while the other case is an optional recitation carrying no patentable weight. See, Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009). AAPA at col. 2, lines 31-35 teaches the case of reception of L1/L2 control information and a HARQ process identifier by a UE (user equipment) after it is transmitted by an ENB (evolved node B)).  
	Claim 34: A method for communication bv a base station in a mobile communication system (AAPA at col. 2, lines 31-35, “the ENB (evolved node B) includes resource allocation information and a HARQ process identifier…to notify the UE of a HARQ process”), the method comprising:                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      	transmitting data (AAPA at col 1 line 60, “VoIP packets are normally provided using semi-persistent resources”) according to persistent resource allocation interval information (AAPA at  col. 1, lines 63-64, “When the semi-persistent resources are provided only for HARQ initial transmission”. Transmissions are received by the UEs (AAPA col. 2, line 5)): and
	identifying a hybrid automatic repeat request (HARQ) process identifier (ID) (AAPA at col. 2, lines 31-35, “the ENB includes resource allocation information and a HARQ process identifier…to notify the UE of a HARQ process”)  using at least: 
	(a) a number of HARQ processes of a persistent resource allocation (Marinier at para 0463 indicates that the HARQ process ID is related to “a set of possible TSNs” (transmission sequence numbers), where TSN = 4n+m,  and “m” is a HARQ process number. The number of HARQ processes is a factor in calculating the HARQ process ID),
	(b) the persistent resource allocation interval information (Marinier at para 0463 indicates that the HARQ process ID is related to “a set of possible TSNs” (transmission sequence numbers), where TSN = 4n+m,  and “n” is a number of subframes (para 0027, lines 3-5). The “n” number of data subframes inherently define a time interval. See FIG 1 of AAPA), and 
	(c) a system frame number (SFN) (Marinier at para 0463 indicates that the HARQ process ID is related to “a set of possible TSNs” (transmission sequence numbers). Each TSN is a frame number in the MAC header of the frame (Marinier at para 0005, last line).
	It would have been obvious to one of ordinary skill in the art to calculate the HARQ process ID based on a number of HARQ processes, a periodicity and a system frame number in order to ensure that a correct mapping between the HARQ processes and the TSN values (i.e. the frame numbers) are maintained, as taught by Marinier at para 0461, lines 1-2);  
	wherein a HARQ process is associated with the identified HARQ process ID (AAPA at col. 22, lines 28-35. Each HARQ operation is associated with a HARQ process identifier x).
	Claim 35: The method of claim 34, further comprising directing the transmitted data to the associated HARO process (AAPA at  col. 2, lines 37-40, “a retransmission packet with a HARQ process identifier = x is soft combined with a packet stored in a process with a HARQ process identifier = x). 
	Claim 36: The method of claim 34, wherein a soft buffer is assigned to be associated with the HARQ process (a soft buffer is a standard term of art referring to a buffer memory Marinier (para 0394-0395 and 0040 teach the deployment of variable size window partitions (“Window Size”) in a buffer memory (“queue” and “reordering buffers”). The HARQ processes occur as part of reordering (para 0461)) in the reordering buffers). 
	Claim 38: The method of claim 34, further comprising: determining whether L1/L2 control information for the data to be transmitted or not (AAPA at col. 2, lines 31-35 indicates that L1/L2 control information will “notify the UE of a HARQ process”. Accordingly, the notification is a positive determination by the ENB to transmit L1/L2 control information to the UE receiver. Vice versa, the lack of notification would be a negative determination by the ENB to the UE receiver): and 
	in case that the L1/L2 control information is to be transmitted, setting the HARQ process ID in the L1/L2 control information and transmitting the L1/L2 control information (AAPA at col. 2, lines 31-35 teaches the case of reception of L1/L2 control information and a HARQ process identifier by a UE (user equipment) after it is transmitted by an ENB (evolved node B)).  
	Claim 39:  An apparatus for receiving data in a communication system (AAPA at col. 1, lines 32-33, “receiving packets in a mobile communication system”), the apparatus comprising:
	 transceiver (AAPA at col. 2, lines 5-10, UE (user equipment that receives data on a downlink and transmits on an uplink); and 
	a controller (AAPA at col. 2, lines 31-35, “the ENB (evolved node B) includes resource allocation information and a HARQ process identifier…to notify the UE of a HARQ process”)) configured to: 
	receive data (AAPA at col 1 line 60, “VoIP packets are normally provided using semi-persistent resources”) according to persistent resource allocation interval information (AAPA at col. 1, lines 63-64, “When the semi-persistent resources are provided only for HARQ initial transmission”. Transmissions are received by the UEs (AAPA col. 2, line 5)): and
	identify a hybrid automatic repeat request (HARQ) process identifier (ID) (AAPA at col. 2, lines 31-35, “the ENB includes resource allocation information and a HARQ process identifier…to notify the UE of a HARQ process”)  using at least: 
	(a) a number of HARQ processes of a persistent resource allocation (Marinier at para 0463 indicates that the HARQ process ID is related to “a set of possible TSNs” (transmission sequence numbers), where TSN = 4n+m,  and “m” is a HARQ process number. The number of HARQ processes is a factor in calculating the HARQ process ID),
	(b) the persistent resource allocation interval information (Marinier at para 0463 indicates that the HARQ process ID is related to “a set of possible TSNs” (transmission sequence numbers), where TSN = 4n+m,  and “n” is a number of subframes (para 0027, lines 3-5). The “n” number of data subframes inherently define a time interval. See FIG 1 of AAPA), and 
	(c) a system frame number (SFN) (Marinier at para 0463 indicates that the HARQ process ID is related to “a set of possible TSNs” (transmission sequence numbers). Each TSN is a frame number in the MAC header of the frame (Marinier at para 0005, last line).
	It would have been obvious to one of ordinary skill in the art to calculate the HARQ process ID based on a number of HARQ processes, a periodicity and a system frame number in order to ensure that a correct mapping between the HARQ processes and the TSN values (i.e. the frame numbers) are maintained, as taught by Marinier at para 0461, lines 1-2);  
	wherein the persistent resource allocation interval information and the number of HARQ processes of the persistent resource allocation are assigned to the UE (Marinier, each one of these three variables derive from the TSN (transmission sequence number, according to the formula: TSN =4n+m. Each TSN is associated with a WTRU (wireless transmit/receive unit) (  para 0465, lines 1-2). Each WTRU is readable as a type of user equipment (UE), lacking any further definition what constitutes “user equipment.  As a result, each of three variables are associated with a type of user equipment, namely, the WTRU), and 
	wherein a HARQ process is associated with the identified HARQ process ID (AAPA at col. 22, lines 28-35. Each HARQ operation is associated with a HARQ process identifier x).
	Claim 40: The apparatus of claim 39 wherein the controller is further configured to direct the received data to the associated HARQ process (AAPA at  col. 2, lines 37-40, “a retransmission packet with a HARQ process identifier = x is soft combined with a packet stored in a process with a HARQ process identifier = x). 
	Claim 41: The apparatus of claim 39, wherein a soft buffer is assigned to be associated with the HARQ process (a soft buffer is a standard term of art referring to a buffer memory having variable partitions. Marinier (para 0394-0395 and 0040 teach the deployment of variable size window partitions (“Window Size”) in a buffer memory (“queue” and “reordering buffers”). The HARQ processes occur as part of reordering (para 0461)) in the reordering buffers). 
	Claim 43: The apparatus of claim 39, further comprising:
	in case that there is no L1/L2 control information, receiving new data based on the
persistent resource allocation interval information, and directing the received new data to a HARQ process corresponding to an identified HARQ process ID: and
	in case that there is a reception of the L1/L2 control information, receiving the data according to the L1/L2 control information, and directing the received data to a HARQ process corresponding to the L1/L2 control information.
	This claim defines two opposing cases which cannot occur simultaneously. Accordingly, the claim is limited to only one of the cases, while the other case is an optional recitation carrying no patentable weight. See, Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009). AAPA at col. 2, lines 31-35 teaches the case of reception of L1/L2 control information and a HARQ process identifier by a UE (user equipment) after it is transmitted by an ENB (evolved node B)).  
	Claim 44: An apparatus for a mobile communication system (AAPA at col. 1, lines 32-33, “receiving packets in a mobile communication system”), the apparatus comprising:
	 transceiver (AAPA at col. 2, lines 5-10, UE (user equipment that receives data on a downlink and transmits on an uplink); and 
	a controller (AAPA at col. 2, lines 31-35, “the ENB (evolved node B) includes resource allocation information and a HARQ process identifier…to notify the UE of a HARQ process”)) configured to: 
	transmit data (AAPA at col 1 line 60, “VoIP packets are normally provided using semi-persistent resources”) according to persistent resource allocation interval information (AAPA at  col. 1, lines 63-64, “When the semi-persistent resources are provided only for HARQ initial transmission”. Transmissions are received by the UEs (AAPA col. 2, line 5)): and
	identify a hybrid automatic repeat request (HARQ) process identifier (ID) (AAPA at col. 2, lines 31-35, “the ENB includes resource allocation information and a HARQ process identifier…to notify the UE of a HARQ process”)  using at least: 
	(a) a number of HARQ processes of a persistent resource allocation (Marinier at para 0463 indicates that the HARQ process ID is related to “a set of possible TSNs” (transmission sequence numbers), where TSN = 4n+m,  and “m” is a HARQ process number. The number of HARQ processes is a factor in calculating the HARQ process ID),
	(b) the persistent resource allocation interval information (Marinier at para 0463 indicates that the HARQ process ID is related to “a set of possible TSNs” (transmission sequence numbers), where TSN = 4n+m,  and “n” is a number of subframes (para 0027, lines 3-5). The “n” number of data subframes inherently define a time interval. See FIG 1 of AAPA), and 
	(c) a system frame number (SFN) (Marinier at para 0463 indicates that the HARQ process ID is related to “a set of possible TSNs” (transmission sequence numbers). Each TSN is a frame number in the MAC header of the frame (Marinier at para 0005, last line).
	It would have been obvious to one of ordinary skill in the art to calculate the HARQ process ID based on a number of HARQ processes, a periodicity and a system frame number in order to ensure that a correct mapping between the HARQ processes and the TSN values (i.e. the frame numbers) are maintained, as taught by Marinier at para 0461, lines 1-2);  
	wherein a HARQ process is associated with the identified HARQ process ID (AAPA at col. 22, lines 28-35. Each HARQ operation is associated with a HARQ process identifier x).
	Claim 45: The apparatus of claim 44, wherein the controller is further configured to direct the received data to the associated HARQ process (AAPA at  col. 2, lines 37-40, “a retransmission packet with a HARQ process identifier = x is soft combined with a packet stored in a process with a HARQ process identifier = x). 
	Claim 46: The apparatus of claim 44, wherein a soft buffer is assigned to be associated with the HARQ process (a soft buffer is a standard term of art referring to a buffer memory Marinier (para 0394-0395 and 0040 teach the deployment of variable size window partitions (“Window Size”) in a buffer memory (“queue” and “reordering buffers”). The HARQ processes occur as part of reordering (para 0461)) in the reordering buffers). 
	Claim 48: The apparatus of claim 44, further comprising: determining whether L1/L2 control information for the data to be transmitted or not (AAPA at col. 2, lines 31-35 indicates that L1/L2 control information will “notify the UE of a HARQ process”. Accordingly, the notification is a positive determination by the ENB to transmit L1/L2 control information to the UE receiver. Vice versa, the lack of notification would be a negative determination by the ENB to the UE receiver): and 
	in case that the L1/L2 control information is to be transmitted, setting the HARQ process ID in the L1/L2 control information and transmitting the L1/L2 control information (AAPA at col. 2, lines 31-35 teaches the case of reception of L1/L2 control information and a HARQ process identifier by a UE (user equipment) after it is transmitted by an ENB (evolved node B)).  
                                                       Patentable Subject Matter
Claims 4, 8, 12, 16, 32, 37, 42 and 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	                                             Response to Remarks
	Applicant’s remarks have been reviewed and considered. 
	The Rejection under 35 USC §251 due to a defective oath is withdrawn. The record in this application indicates that two copies of the reissue oath were filed on November 13, 2018. Both of these copies are missing the signature of Hwan-Joon Kwan. On the same date, applicant also 
	The rejection of clam 4 under 35 USC 112, second paragraph is withdrawn in light of the amendment presented. Analogous amendments are also presented for claims 8, 12 and 16, which are considered acceptable. Claims 4, 8, 12 and 16, are now considered to present patentable subject matter. 
	With respect to the rejection under 35 USC 103 applying AAPA in view of Marinier et al,  applicant at page 8 states: 
	“As shown above, paragraph [0463] of Marinier makes no reference to “semi-persistent resource allocation” and actually describes a relationship between the HARQ process ID and a set of possible TSNs for each HARQ process being signaled to the WTRU by higher layers, i.e., L1/L2 signals, which is not transmitted for the semi-persistent resource allocation.”
	With respect to claim 1, to which this argument is presumably directed, no requirement exists in the claim of transmitting anything. Additionally, claim 1 is directed to “acquiring to a number of HARQ processes associated with a semi-persistent resource allocation”, which is taught by AAPA as follows:   
	acquiring a number of hybrid automatic repeat request (HARQ) processes (AAPA at col. 2, line 35, “HARQ process”) associated with a semi-persistent resource allocation (AAPA at col. 2, lines 5-8, “a UE receives a downlink packet through the first semi-persistent resource..If there is an error in the downlink packet, the UE transmits a HARQ Negative Acknowledge (NACK) signal”) and a periodicity associated with the semi-persistent resource allocation 
	There is no requirement that the reference to Marinier further re-teach what is already taught by AAPA, as illustrated.  
	Applicant at page 8 further states: 
	“According to paragraph [0463], the Examiner notes, the set of possible TSNs is associated with a HARQ process ID and a TSN corresponds to 4n+m, where “m” corresponds to the HARQ process ID (corresponding to the number of HARQ processes). Based on paragraph [0027], the Examiner asserts that “n” represents a “number of SFs”, and this has a characteristic of a time interval. In addition, based on paragraph [0005], the Examiner asserts that each TSN has a frame number of a MAC header.	
	According to paragraph [0005] of Marinier, “[t]o alleviate this issue, the medium access control (MAC) layer in the UE performs reordering prior to delivery of the received packets to higher layers. The reordering is based on a transmission sequence number (TSN) in the MAC-hs header.” Unlike the Examiner’s contention, the TSN is a transmission sequence number included in a MAC header and is for the reordering of data (i.e., arranging a data sequence when the data do not arrive in sequence). For example, TS 25.321 describes a TSN as follows:
	Transmission Sequence Number:
	The TSN field provides an identifier for the transmission sequence number on the HS-DSCH. The TSN field is used for re-ordering purposes to support in sequence delivery to higher layers. The length of the TSN field is 6 bit(s)
	In view of the foregoing, it is respectfully submitted that the Examiner’s contention that a TSN is a frame number is unreasonable.”
AAPA in view of Marinier et al,  Examiners have indicated that in claim 1, the “system frame number” corresponds to a “Transmission Sequence Number (TSN)” of Marinier et al.” Thus, the legal question is what actually defines a “system frame number” and how does that compare to the disclosed “TSN” in the prior art.
	To answer this question we must first look to applicant’s own patent disclosure to see if we can find a definition for “system frame number” Phillips v. AWH Corp., 415 F.3d 1303, 1322–23, 75 USPQ2d 1321, 1333 (Fed. Cir. 2005) (en banc)). Claim 3 of parent US Patent 9,439,191 indicates that the “system frame number” is “time information”, which provides us a basic definition for this term. 
	Now looking to the prior art of Marinier et al, we find that the “TSN” is defined at para 0022, lines 11-13, “The reordering PDUs are re-organized according to the transmission sequence number (TSN). Re-ordering PDUs with consecutive TSNs are delivered to a higher layer upon reception”. 
	Since the TSNs of Marinier et al are used for establishing a correct sequence in time of PDUs (protocol data units), the TSNs are a form of time information and match the definition for a “system frame number” as provided by applicant’s disclosure. Thus, TSNs in Marinier et al correctly correspond to the claimed “system frame numbers” as set forth in claim 1, and remaining independent claims.  
                                                                 Final Rejection
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

                                                   Prior or Concurrent Proceedings
	Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which US Patent 9,439,191 is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.
                                                 Information Material to Patentability
	Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
                                                                  Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sam Rimell whose telephone number (571) 272-4064. The examiner can normally be reached on 9:30-6:00 Monday -Friday.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for 
/SAMUEL G RIMELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees: 

/JDC/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/M.F/Supervisory Patent Examiner, Art Unit 3992